             Case 1:15-cv-02739-LAP Document 317 Filed 04/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :                 Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :
                  v.                 :
                                     :
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.
------------------------------- x


-------------------------------                x
ETON PARK CAPITAL MANAGEMENT,                  :
L.P., ETON PARK MASTER FUND, LTD.,             :
ETON PARK FUND, L.P.,                          :       Case No.: 1:16-CV-08569 (LAP)
                                               :
                                               :
                        Plaintiffs,            :   DECLARATION OF ELIZABETH A.
                                               :   CASSADY IN SUPPORT OF MOTION
                        v.                     :    TO WITHDRAW AS COUNSEL OF
                                               :              RECORD
ARGENTINE REPUBLIC and YPF S.A.,               :
                                               :
               Defendants.
------------------------------- x


         I, Elizabeth A. Cassady, hereby declare as follows:

         1.      I am a member of the bar of this Court and Special Counsel at Sullivan & Cromwell

LLP, counsel to Defendant the Argentine Republic (the “Republic”) in the above-captioned

actions.

         2.      I submit this Declaration in Support of my Motion to Withdraw as Counsel of

Record pursuant to Local Civil Rule 1.4.

         3.      I am leaving my position as Special Counsel at Sullivan & Cromwell LLP.

         4.      There will be no prejudice to the Republic by my withdrawal because the Republic




37111202v1
             Case 1:15-cv-02739-LAP Document 317 Filed 04/30/21 Page 2 of 2




will continue to be represented by Sullivan & Cromwell LLP.

         5.      I am not asserting a retaining or charging lien in this matter.

         6.      Based on the foregoing, it is respectfully requested that I be permitted to withdraw

as counsel in these actions.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Washington, DC on April 30, 2020.




April 30, 2021
                                                        /s/ Elizabeth A. Cassady
                                                        Elizabeth A. Cassady
                                                        Sullivan & Cromwell LLP
                                                        1700 New York Ave NW, Suite #700
                                                        Washington, DC 20006

                                                        Withdrawing Attorney for the Argentine
                                                        Republic




37111202v1
